 

 

 

 

 

 

Steve Coley

Vice President -

Group Credit Manager

Merrill Lynch Capital

222 N. LaSalle Street

Chicago, IL 60601

(312) 499-3386

FAX (312)750-6150

scoley@exchange.ml.com

May 20, 2004



 

Mr. Albert Troutman

Pac-West Telecomm, Inc.

1776 W. March Lane

Suite 250

Stockton, CA 95207

Dear Albert:

Pac-West Telecomm, Inc. ("Customer") has requested a loan facility ("Facility")
from Merrill Lynch Capital, a division of Merrill Lynch Business Financial
Services Inc. ("MLC").

MLC commits to provide Customer the Facility in one or more loans under the
terms and conditions of the "Summary of Terms" attached hereto ("Term Sheet"),
this letter (collectively, the "Commitment") and the form loan documents
attached hereto (the "Loan Documents").

The Commitment is subject to (i) acceptance by Customer and receipt of the
Commitment Fee; (ii) execution and delivery in connection with each loan
hereunder of the Loan Documents; and (iii) the satisfaction of the General
Funding Conditions under the Loan Documents in respect of any such loan
hereunder.

By Customer's acceptance of this Commitment, Customer agrees to (i) reimburse
MLC for all reasonable out of pocket costs and expenses in connection with the
Facility, including without limitation, appraisals, environmental reports,
reasonable attorneys fees, and recording and filing fees, and (ii) indemnify and
hold harmless MLC, its officers, directors, and employees, and its affiliates
("MLC Representatives") against any and all losses, claims, damages or
liabilities of every kind whatsoever to which the MLC Representatives may become
subject in connection with this Commitment, the Facility, the use or intended
use of any proceeds of the Facility or the equipment financed thereunder, or any
litigation or proceeding which relates thereto, excluding, however, from said
indemnity any such claims, liabilities, etc. arising directly out of the willful
wrongful act or

gross negligence of MLC. The obligations of the Customer under this paragraph
shall continue and are and remain absolute, unconditional and enforceable,
whether or not this letter is terminated, any Loan Documents are executed, or
any funding is ever made, for any reason whatsoever.



This Commitment embodies the entire agreement and understanding between MLC and
Customer concerning the Facility, and supersedes and replaces any previous
discussions, agreements, proposals and commitments. This Commitment may not be
amended except in writing signed by MLC and the Customer. MLC reserves the right
to cancel its commitment under this letter at any time in the event there shall
have occurred any material adverse change in the business, condition (financial
or otherwise) or operations of the Customer taken as a whole.

This Commitment shall be governed by the internal laws (as compared to conflicts
of law provisions) of the State of Illinois, and any action arising out of this
Commitment shall be prosecuted only in the State or Federal courts located in
Cook County, Illinois. MLC and Customer waive any right they may have to a trial
by jury in respect to any action arising out of this letter. Customer waives any
right it may have to seek or recover from the MLC Representatives any award of
special, indirect, consequential or punitive damages in connection with any
action arising out of this Commitment.

Please indicate your acceptance of this Commitment in the space indicated below
and return a copy of this letter so executed to MLC with a check in the amount
of $50,000.00. This Commitment will expire at 5:00 p.m. (EST), on May 25, 2004,
unless at or prior to such time MLC shall have received a copy of this letter
executed by the Customer together with a check in the amount of $50,000.00. The
$50,000.00 check will be combined with the $50,000.00 Proposal Fee which was
previously received by MLC, and together will be converted into the $100,000.00
Commitment Fee as described herein upon the execution of the loan documents.
Notwithstanding timely acceptance of this letter pursuant to the preceding
sentence, the Commitment herein contained will automatically terminate unless,
on or before January 31, 2005, definitive loan documentation has been executed
and the entire proceeds of the Facility are disbursed. Notwithstanding anything
contained herein to the contrary, no termination of the Commitment pursuant to
the terms hereof shall effect any loan then outstanding under the Facility,
which loans shall be governed exclusively by the Loan Documents relating
thereto. This letter may be executed in any number of counterparts, each with
the same effect as if signatures thereon were upon the same instrument.

This Commitment is for the benefit of Customer only, and no party other than
Customer may rely on it. This letter is not transferable or assignable to any
party.

 

 

Cordially,

 

 /s/ Steve Coley

 

Steve Coley

Vice President - Group Credit Manager

Merrill Lynch Capital

 

Accepted and Agreed this 21 day of May , 2004 by

the Customer:



PAC-WEST TELECOMM, INC.

 

By: /s/ H. Ravi Brar

Its: Chief financial officer

Summary of Terms

 

 

Lender:

Merrill Lynch Capital, a division of Merrill Lynch Business Financial Services
Inc., and its successors or assigns ("MLC")

 

 

Borrower:

Pac-West Telecomm, Inc. ("Customer")

 

 

Guarantor(s):

N/A

 

 

Loan Amount:

Up to an aggregate of $10,000,000.00 ("Loan Amount") not to exceed equipment
invoice cost, excluding soft costs, or the current value of the Collateral. All
soft costs, including engineering, installation and software support, but
excluding software, not to exceed 20% of invoice cost. It is anticipated that
multiple facilities (each a "Loan") shall exist (no one facility being less than
$1,500,000.00) with separate closing dates and repayment schedules. Each of the
Loans shall be documented on terms substantially identical to those set forth in
the Loan Documents (other than the original principal amount thereof, the
interest rate [other than the calculation thereof which is set forth below], and
the Collateral, as such terms are defined in the Loan Documents).

 

 

Purpose:

The acquisition of the following items of equipment acceptable to MLC
("Property"):

New telecommunication switch and related equipment located at Customer's
facilities, and all other equipment related thereto, including all replacements,
additions, attachments, substitutions, modifications, upgrades, and
improvements.

 

 

Amortization/Pmts:

Principal of each Loan shall be payable in 36 consecutive monthly installments
commencing on the first day of the calendar month following a closing date and
continuing on the first day of each calendar month thereafter until the Loan
Amount (or the amount of any facility thereunder) shall be paid in full.

 

 

Interest:

Fixed rate equal to the sum of 5.00% plus the Index Rate. For purposes hereof,
"Index Rate" shall mean the 3-year swap rate as published on Bloomberg
Profession Services screen "USSW", determined as of the closing swap rate two
business days prior to the closing date of an advance under a loan. Interest
shall be calculated on the basis of actual days over a 360-day year.

 

 

Commitment Fee:

$100,000.00 in aggregate for all Loans.

 

 

Collateral:

Subject to review and acceptance of the Collateral by MLC, a first and only lien
and security interest on the following equipment of Customer financed by MLC:
the Property, whether now owned or hereafter acquired, and wherever located;
together with all parts thereof (including spare parts), all accessories and
accessions thereto, all replacements therefor, all books and records (including
computer records) directly related thereto, and all proceeds thereof.

